In an action to recover damages for personal injuries and for medical expenses and loss of services, plaintiffs appeal from an order granting a motion to open their default and to vacate the judgment of dismissal entered thereon, insofar as the order directs that the action be restored to the foot of the general calendar upon the filing of a new note of issue and the payment of a new calendar fee. Order affirmed, without costs. No opinion. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.